Case 20-41308        Doc 149   Filed 03/16/20 Entered 03/16/20 15:39:56           Main Document
                                           Pg 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


 In Re:                                              )
                                                     )
 FORESIGHT ENERGY, LP, et al                          )               Case No.20-41308
                                                     )       Chapter 11
                                                     )
                                                     )
                               Debtors.              )
                                                     )
                                                     )

                        VERIFIED MOTION OF ERIKA L. TODD FOR
                               ADMISSION PRO HAC VICE

           Pursuant to the Local Rules of the United States Bankruptcy Court for the Eastern

 District of Missouri, and Rule 12.01(F) of the Local Rules of the United States District Court for

 the Eastern District of Missouri, ERIKA L. TODD of the firm Sullivan & Worcester, together

 with Marshall C. Turner of the firm Husch Blackwell LLP, and move for admission of

 ERIKA L. TODD pro hac vice in the above-captioned chapter 11 case, and in support thereof

 state as follows:

           1.    ERIKA L. TODD is an attorney in the law firm of Sullivan & Worcester, One

 Post Office Square, Boston, MA 02109. Her phone number is 617-338-2825. Her facsimile

 number is 617-338-2880 and email is etodd@sullivanlaw.com.

          2.     Ms. Todd is a graduate of Harvard Law School, 2013. Ms. Todd was admitted to

 the Bar of the Commonwealth of Massachusetts in 2013. She is also admitted to practice before

 the U.S. District Court, Massachusetts; U.S. Court of Appeals, 1st Circuit; U.S. Court of Federal

 Claims; and Supreme Court of the United States.

          3.     Ms. Todd is a member in good standing of all bars of which she is a member and

 she is not under suspension or disbarment from any bar.

 {S2562191; 1}
Case 20-41308              Doc 149   Filed 03/16/20 Entered 03/16/20 15:39:56       Main Document
                                                 Pg 2 of 3


          4.        Ms. Todd does not reside in the Eastern District of Missouri, is not regularly

 employed in the Eastern District of Missouri, and is not regularly engaged in the practice of law

 in the Eastern District of Missouri.

           5.       Ms. Todd will represent creditor Lord Securities Corporation, in its capacity as

 First Lien Term Loan Agent and Collateral Trustee, in this matter and co-counsel in this matter is

 Marshall C. Turner, a member in good standing of the Bar for the U.S. District Court for the

 Eastern District of Missouri.

           WHEREFORE, ERIKA L. TODD attests under penalty of perjury to the truth and

 accuracy of the foregoing facts, and respectfully requests that this motion be granted and that she

 be admitted pro hac vice in connection with the above-captioned case, and for such other and

 further relief as is just.


 Dated: March 16, 2020
        Boston, MA


                                                 /s/ Erika L. Todd___________
                                                 Erika L. Todd
                                                 Sullivan & Worcester LLP
                                                 One Post Office Square
                                                 Boston, MA 02109
                                                 Phone: (617) 338-2825
                                                 Email: etodd@sullivanlaw.com




 {S2562191;1}                                   2
 DocID: 4836-8589-3815.1
Case 20-41308              Doc 149   Filed 03/16/20 Entered 03/16/20 15:39:56       Main Document
                                                 Pg 3 of 3




                                                 Respectfully submitted,

                                                 HUSCH BLACKWELL LLP

                                                 By: /s/ Marshall C, Turner____________
                                                 Marshall C. Turner, Esq. (#58053MO)
                                                 190 Carondelet Plaza, Suite 600
                                                 St. Louis, Missouri 63105
                                                 Telephone:      (314)480-1768
                                                 Facsimile:     (314)480-1505
                                                 marshall. turner@huschblackwell .com

                                                 Attorneys for Lord Securities Corporation


                                      CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion was filed on
 March 16, 2020 and that a true and correct copy of the Motion was served through this Court's
 CM/ECF system to all parties receiving notice thereby.



                                                 /s/ Marshall C. Turner
                                                 Marshall C. Turner




 {S2562191; 1}                                   3
 DocID: 4836-8589-3815.1
